Motion referred to the court which decided the case. Present —■ Lazansky, P. J., Hagarty, Cars-well, Taylor and Close, JJ. Motion granted to the extent of making a part of the record the summons, affidavit of service and notice of appearance in an action in the City Court of the City of New York, Richmond County, entitled Jansson v. Weilgus; motion otherwise denied. The court gave full consideration to the facts of the case. In weighing the quality of the testimony the court did not overlook the credibility of witnesses, including that of respondent, reference to which was necessarily emphasized in the opinion of the court. [See 258 App. Div. 541.] Present • — ■ Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ.